DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (European Publication EP3109123A1).
	Re claim 1, Lange et al. discloses a chassis for a vehicle, the chassis comprising a plurality of sandwich plate elements (70, 80) and a plurality of connection elements (83), wherein the sandwich plate elements each comprise a plate core (71) and a first and second plate skin (3 or 4), wherein the first plate skin is arranged to at least partly cover a first major surface 
	The chassis further comprises auxiliary elements (79 or 84), said auxiliary elements being connected to the connection elements of the chassis.
	Re claim 2, the edge portions received, in the recesses are bonded to the first and second inner surfaces of each of said recesses by an adhesive (see paragraph 0051 of the machine translation).
	Re claim 3, the first and second major outer surfaces of the sandwich plate elements are at least partially parallel (as shown in figure 7).
	Re claim 5, the chassis further comprises energy absorption elements (the foam of the core).
	Re claim 6, the energy absorption elements are arranged at least partially at a front and/or a back of the chassis (the foam core is located throughout the chassis).

	Re claim 8, the first and second plate skin of a sandwich plate clement is made from a fiber-reinforced polymer material (see paragraph 0016 of the machine translation).
	Re claim 9, the plate core of a sandwich plate element is made from a polymeric foam (see paragraph 0003 of the machine translation).
	Re claim 10, a connection element is made from metal (see paragraph 0016 of the machine translation).
	Re claim 11, a connection clement is made from a polymer based material (see paragraph 0016, the profile can be made of plastic).
	Re claim 12, the connection element is made by an extrusion process (the connection element is capable of being produced by an extrusion process and thus satisfies this product by process limitation).
	Re claim 13, Lange et al. discloses a vehicle comprising a chassis according to claim 1 (see figure 3).
	Re claim 14, Lange et al. discloses a method for forming a chassis for a vehicle, comprising the steps of providing a plurality of sandwich plate elements (70, 80), each plate element comprising a plate core (71, 81) and a first and second plate skin (3, 4), wherein, the first plate skin is arranged, to at least partly cover a first major surface of the plate core, thereby forming a first major outer surface of the sandwich plate element, and the second plate skin is arranged to at least partially cover a second major surface of the plate core thereby forming a second major outer surface of the sandwich plate element, said first and second major outer surfaces being opposite to each other, providing a plurality of connection elements (83), each 
	Re claim 15, Lange et al. discloses a kit of parts for assembling a chassis for a vehicle, the kit comprising a plurality of sandwich plate elements (70, 80) and a plurality of connection elements (83), wherein the sandwich plate elements each comprise a plate core (71, 81)and a first and second plate skin, wherein the first plate skin is arranged to at least partially cover a first major surface of the plate core, thereby forming a first major other surface of the sandwich plate element, and the second plate skin is arranged to at least partially cover a second major surface of the plate core thereby forming a second major outer surface of the sandwich plate element, said first and second major outer surfaces being at least partially opposite to each, other, and wherein each connection element comprises two or more recesses (as shown in figure 9), each recess comprising a first and a second inner surface and being adapted to receive an edge portion of one of the plurality of sandwich plate elements such that at least a portion of the first major outer surface of the sandwich plate element interacts with the first inner surface of foe recess and at least a portion, of the second major outer surface of the sandwich plate element interacts-with . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (European Publication EP3109123A1) in view of McCormack et al. (US Patent Application Publication 2016/0107706A).
	Lange et al. discloses all the limitations of the claims, as applied above, except for the auxiliary elements being lights. 
	McCormack et al. teaches the use of lights (180) as auxiliary elements attached to a chassis (as shown in figure 2). 
	It would have been obvious to one of ordinary skill in the art to modify a chassis, such as that disclosed by Lange et al., to have the auxiliary element be lights, as taught by McCormack et al., in order to provide lighting for the interior of the vehicle such that user of the vehicle can see when inside. 


Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Lange does not disclose a system useful for assembling a chassis of the vehicle.  Applicant asserts “Lange only describe how plate type sandwich elements are used in a vehicle which has nothing to do with designing a chassis which must fulfil the dynamic load conditions the vehicle is subjected to during use.” The examiner respectfully disagrees.  Applicant’s claims do not include limitations directed to load or strength.   Applicant seems to imply that the term “chassis” implies such limitations but applicant does not give a specific definition of “chassis” in the specification which would limit the meaning of the term.  It is the examiner’s position that the term “chassis” is broad enough under a broadest reasonable interpretation standard to encompass the structure described by Lange.   For example, both DE202016003447 and DE102013105987 use the term “chassis” when describing similar structures.  
	Applicant also argues that the claimed auxiliary elements are not anticipated by the Lange reference.  Applicant argues that the features identified in the Lange reference are not “separate auxiliary elements”. However, the actual language of the claims does not require the auxiliary elements to be “separate”.  Thus an integral structure, such as that shown by the Lange reference, is not precluded by the claims.  In addition the term “auxiliary elements” is a broad term that is given no specific definition in the specification and thus it is the examiner’s position that the structure identified in Lange anticipates the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
May 11, 2021